Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 4, 8 and 16 are cancelled.
Claims 1 and 10 are amended.
Claims 1-3, 5-7, 9-15, 17 and 18 are allowed.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Craig Mueller on August 4, 2021.

The application has been amended as follows: 

1. (Currently Amended) A system for establishing primary node placement for collecting and storing information, comprising: 
a network comprising a plurality of nodes; 
a primary node connected to the network that is capable of intercepting and transmitting information to another network location on the network, wherein the primary node is logically situated between a user device and a target site and configured to: 
receive a published request for communication with the target site from the user device; 
send an original transmission to the target site, wherein the original transmission is based on the published request received from the user device; 

send the return transmission to the user device; 
wherein the primary node is capable of storing, at least temporarily, the original and return transmissions into a logical memory location[[.]];
wherein the original and return transmissions are completely devoid of cookies, pixels or equivalent tracking systems; and 
wherein at least a portion of the transmission to the target site is modified to manage further transmissions between the user device and the target system.


2. The system of claim 1 further comprising the steps of correcting any referrer links and realigning any cookies associated with the original or return transmissions.

3. The system of claim 1 wherein the primary node is configured to intercept and collect all information exchanged between the user device and the target site.

4. (Cancelled)

5. The system of claim 1 further comprising at least one filter configured to prevent collecting certain file types or communication formats.

6. The system of claim 5 wherein the at least one filter prevents collecting image, video, and protocol file types.

7. The system of claim 1 wherein the primary node is configured to cache the published request received from the user and the return transmission from the target site.
8. (Cancelled)

9. (Currently Amended) The system of claim [[8]]1 wherein the primary node is configured to intercept transmissions initiated by selection of one or more hyperlinks.

10. (Currently Amended) A system for exchanging information between an originator and a responder, comprising: 
a network; 
a data collection system connected to the network; 
a primary node connected to the network that is capable of transmitting information to the data collection system; 
wherein the data collection system is configured to collect and manage all transmissions sent to and from the originator and the responder, and wherein the data collection system is capable of, receiving a published request for transmission of data from the responder; 
modifying the published request; storing the modified published request; 
sending a transmission to the responder with the modified published request; 
receiving a return transmission from the responder; 
modifying the return transmission; and 
sending the return transmission to the originator[[.]];
wherein the transmissions to and from the originator, once modified by the data collection system, are completely devoid of cookies and tracking pixels.

11. The system of claim 10 wherein the data collection system comprises a processing subsystem, a data subsystem, and a global queue.



13. The system of claim 12 wherein the URI value contains a unique value enabling the data collection system to identify a transmission requested from the responder.

14. The system of claim 10 wherein the data collection system is configured to at least temporarily store each transmission received from the originator and the responder in a separate cache.

15. The system of claim 10 wherein the step of modifying the published request and modifying the return transmission includes correcting any referrer links and realigning any cookies.
16. (Cancelled)	

17. The system of claim 10 wherein transmissions are directed from the originator to the responder utilizing DNS entries.

18. The system of claim 10 wherein the network is selected from the group consisting of a local area network, a wide area network, an intranet and an Internet.

REASONS FOR ALLOWANCE

Claims 1-3, 5-7, 9-15, 17 and 18 are allowed. No reason for allowance is necessary as the record is clear in light of search conducted and examiner’s amendment approved on August 4, 2021. See MPEP 1302.14(I).



	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARVIN ESKANDARNIA whose telephone number is (571)270-3205.  The examiner can normally be reached on 7:30am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 571-272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARVIN ESKANDARNIA/Primary Patent Examiner, Art Unit 2446